Ferguson, J.,
This is a rule to strike off a mechanic’s lien claim or to strike out an item from that claim. Notwithstanding the provisions of the Act of April 17, 1905, P. L. 172, one who files a mechanic’s *611claim must set up at least something to show the basis for his demand. The particular item which is attacked by this rule is the following: “October 21, 10% of cost price of alterations at 1312-14 So. 31st St., as per agreement for overseeing and superintending alterations and directing the alterations, and procuring work and labor to be done and materials to be supplied, $3500.” The total amount of the claim was $4448.61, and it is averred that this amount is the balance due upon the contract price agreed upon for the services of the claimant as general supervisor of the alterations to the building in question and the costs to claimant for work and labor done and materials furnished. The items in the bill of particulars, other than the one for $3500, refer to materials and labor in detail. With respect to these no criticism is made, but it is contended on behalf of defendants that the item of $3500 should be stricken out. We think the contention is just. There is nothing in the claim that shows the basis for the item of $3500. That item purports to be 10 per cent, of the cost price of alterations “as per agreement.” There is no suggestion anywhere as to the terms of the agreement, or the parties thereto, or what the cost price was. Under the ruling in Dyer v. Wallace, 264 Pa. 169, the item is insufficiently stated. Under Burrows v. Carson, 244 Pa. 6, we have a right to strike out items in mechanics’ claims which are improperly included therein.
The rule must be made absolute to strike out the item of $3500 above referred to.